Citation Nr: 0318899	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  02-02 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for deQuervain's disease.  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel




INTRODUCTION

The veteran had verified active service from July 1990 to 
December 1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2001 rating decision by the Department of 
Veterans Affairs (VA) Montgomery Regional Office (RO).  


REMAND

In a clinical entry dated in November 1996 during service, 
there is a notation that the veteran was diagnosed as having 
deQuervain's disease at some point in July 1996.  It is noted 
that deQuervain's was resolving on the right side at that 
time.  On separation examination dated in May 1996, the 
veteran noted that her hands tingled; nothing as to symptoms 
otherwise associated with deQuervain's disease or 
tenosynovitis was indicated.  

Post-service, in VA medical records dated in October 1998, 
the examiner noted that the veteran was undergoing 
occupational therapy treatments for pain in both wrists 
possibly as a result of bilateral deQuervain's disease.  The 
veteran also has been diagnosed as having carpal tunnel 
syndrome.  Other VA clinical records do not include any 
reference to complaints of symptoms associated with 
deQuervain's disease or tenosynovitis.  

The Board notes that the record as it stands currently is 
inadequate for the purpose of rendering an informed decision 
on this matter.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

Thus, the Board hereby remands this matter for the following 
directives.  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for tenosynovitis 
and/or deQuervain's disease since 
separation from service in December 1996.  
The RO should obtain only those records 
that are not already associated with the 
claims folder.  After securing the 
necessary release, the RO should obtain 
these records.

2.  Thereafter, the RO should schedule a 
VA examination to determine the nature 
and etiology of her bilateral wrist 
disorder.  All indicated studies should 
be conducted.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that any current 
disability of the wrists is etiologically 
related to the veteran's complaints in 
service.  The claims folder should be 
made available to the examiner before 
said examination.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



________________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




